Exhibit 10.1
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”) made this 23rd day of July, 2020 (the
“Effective Date”) between Dicerna Pharmaceuticals, Inc., a Delaware corporation
(“Company”), on the one hand and Shreeram Aradhye, M.D. (the “Executive”) on the
other hand.


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on terms set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


1.Term of Employment. The Executive’s employment under this Agreement shall
commence on September 8, 2020 (the “Start Date”) and shall end on such date as
the Executive’s employment terminates in accordance with Section 4 of this
Agreement. Subject to the balance of this Agreement, the Executive shall be an
at-will employee of the Company whose employment may be terminated (by the
Company or by the Executive) at any time, for any or no reason, in which case
the Executive will be entitled to the separation benefits set forth in Section
4, below.


2.Duties. During his employment with the Company, the Executive shall have the
title of Executive Vice President & Chief Medical Officer. The Executive shall
devote his full business time and effort to the performance of his duties for
the Company, which he shall perform faithfully and to the best of his ability,
subject to his reasonable obligations pursuant to Section 9 (“Litigation And
Regulatory Cooperation”) of the Employment Agreement dated January 1, 2019
between Axcella Health Inc. and the Employee (the “Axcella Employment
Agreement”), and provided that such reasonable obligations do not present a
conflict of interest for the Company. Notwithstanding the foregoing, the
Executive may serve on boards of directors of other companies, with the approval
of the Chief Executive Officer of the Company or engage in charitable, civic and
educational activities and community affairs, provided that any such activities
and affairs do not, in the aggregate, materially interfere with the proper
performance of the Employee’s duties and responsibilities to the Company. The
Executive shall have all of the customary powers and duties associated with his
position and shall be subject to the Company’s policies, procedures, and
approval practices, as generally in effect from time to time for all senior
executives of the Company and the direction and oversight of the Board. The
Executive will report directly to the Chief Executive Officer & President of the
Company.


3.Compensation and Related Matters.
a.Base Salary. The Company shall pay the Executive base salary at a gross rate
of $20,833.00 paid twice monthly (which annualizes to $500,000.00), less
withholdings and deductions required and/or permitted by law. The Executive’s
base salary shall be paid in conformity with the Company’s payroll practices
generally applicable to the Company’s senior executives. For merit increases to
the Executive’s base salary for 2021 based on performance during 2020, if any,
the Executive merit increase shall be 75% of a full calendar year increase
(i.e., determined as if the Executive were employed by the Company for 75% of
2020).


b.Signing and Annual Bonus. The Company shall pay the Executive a one-time
signing bonus (the “Signing Bonus”) in the gross amount of $100,000.00 (less
applicable withholding taxes and deductions) payable within 30 days of the
Executive’s start date at the Company. The Signing Bonus is subject to the
following repayment obligations: as a condition of the Executive’s employment
with the Company and for receiving the Signing Bonus, the Executive agrees that
if, at any time during the twelve months following the Executive’s first date of
employment with the Company, the Executive (a) resigns his employment with the
Company without Good Reason, he shall repay the Signing Bonus, on a pro-rata
basis based on length of service (e.g., if the Executive were to resign after
nine months, he shall repay one-quarter of the Signing Bonus); or (b) the
Company terminates the Executive’s employment for Cause, he shall repay the
Signing Bonus in-full, and in all cases specifically authorize the Company to
deduct all of the Signing Bonus required to be repaid from his last paycheck and
to the extent that there is a balance still owed by the Executive, he will
provide payment of such balance within thirty days (30) of his last date of
employment. The Executive shall be eligible to be considered for an Annual Bonus
upon achieving of certain pre-determined performance targets consistent with any
Incentive Compensation Plan established by the Compensation Committee (the
“Committee”). The Annual Bonus shall be based, in part, on the Executive’s
performance. The grant of such a bonus shall be in the sole discretion of the
Committee. The maximum bonus amount for which the Executive will be eligible is
forty-five percent (45%) of base salary earned for the calendar year, provided
that, the Annual Bonus for 2020 shall be seventy-five percent (75%) of a full
calendar year Annual Bonus if one
1



--------------------------------------------------------------------------------



is determined to be payable. The Annual Bonus will be earned only after it has
been granted by the Committee. The Annual Bonus shall be paid to the Executive
following the close of the fiscal year to which it relates, in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned. The Executive must be actively employed by the Company at
the time the Committee approves granting of bonuses to be eligible to receive
such bonus.


c.Equity Compensation. Subject to the approval of the Board or an appropriate
committee thereof, the Executive shall be eligible for:
i.a stock option grant (the “Option Grant”) to purchase in total up to 124,700
shares of the Company’s Common Stock at an exercise price equal to the fair
market value of each share on the date of grant as determined by the Board or an
appropriate committee thereof. The Option Grant shall vest in accordance with
the following schedule: 25% of the shares underlying the Option Grant will vest
on the twelve (12) month anniversary of Executive’s commencement of full-time
employment with the Company and the remaining shares will vest and become
exercisable on a pro rata, monthly basis thereafter on the same day of the month
as the vesting commencement date (or if there is no corresponding day, on the
last day of the month), such that all shares underlying the Option Grant shall
have vested on the fourth anniversary of the vesting commencement date. Vesting
of the Option Grant will be subject to Executive’s continued status as an
employee, consultant or other service provider with the Company at each such
vesting period. The Option Grant will be subject to the terms of a stock plan
and a stock option agreement that the Company and Executive will be required to
execute.


ii.a grant of an award of an aggregate 28,100 restricted stock units (the “RSU
Grant”). The RSU Grant shall vest in accordance with the following schedule: 25%
of the total number of restricted stock units granted will vest on September 15,
2021 and on the first, second and third anniversaries of that date. Vesting of
the RSU Grant will be subject to Executive’s continued status as an employee,
consultant or other service provider with the Company at each such vesting
period. The RSU Grant will be subject to the terms of the governing plan
document and a restricted stock unit award agreement that the Company and the
Executive will be required to execute.


Such equity compensation grants and awards shall be brought to the Board or
appropriate committee for approval promptly, but in any event within thirty (30)
days of the Start Date.


For equity compensation grants and awards issued in 2021 based on performance
during 2020, if any, the Executive grants and/or awards shall be 75% of a full
calendar year grant or award (i.e., determined as if the Executive were employed
by the Company for 75% of 2020).


d.Benefits. During his employment with the Company, the Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid sick leave and holidays, life insurance, disability, medical, dental, and
retirement savings plans, to the same extent generally available to senior
executives of the Company, in accordance with the terms of those plans and
programs. The Executive shall be permitted up to four weeks of paid vacation per
year, which will accrue on a monthly basis. The Executive will not be allowed to
accumulate more than three weeks of unused vacation days at any given time. The
Executive may carry over a maximum of ten unused vacation days from one calendar
year to the next.


e.Expenses. The Company agrees to reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with Company business and within
standards to be established by the Board from time to time, including, without
limitation, travel and accommodations for authorized business trips, provided
vouchers therefor, or other supporting information as the Company may reasonably
require, are presented to the Company. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations thereunder (“Section 409A”) including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year;
(iii) the reimbursement of an eligible expense shall be made no later than the
last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.
2



--------------------------------------------------------------------------------





4.Termination
a.Rights and Duties. The Executive is an employee “at will.” Accordingly, the
Company or the Executive may terminate his employment, at any time with or
without cause, for any lawful reason, or no reason. The Executive and the
Company agree that, without modifying or altering the Executive’s “at will”
status, each will provide the other with at least thirty (30) days’ prior
written notice of termination of the Executive’s employment with the Company. If
the Executive gives notice of termination, except in the case of a termination
by the Executive for “Good Reason” as set forth below, such notice will be
deemed a voluntary resignation by the Executive and the Company, in its sole
discretion, may elect to relieve the Executive of any obligation to perform
duties during the notice period, waive the notice period and immediately accept
termination of the Executive’s employment, without changing the status of such
termination as a voluntary resignation by the Executive. Should the Company in
the event of a voluntary resignation decide to relieve the Executive of any
obligation to perform duties during the notice period, waive the notice period
and immediately accept termination of the Executive’s employment, it shall
nonetheless continue his compensation and benefits for the term of the notice
period, except that no bonus shall be earned or awarded during and after the
notice period.


b.Termination for “Good Reason.” The Executive may terminate his employment at
any time for “Good Reason.” “Good Reason” shall comport with the requirements of
Regulation §1.409A-l(n)(2)(ii) and shall mean:
i.A material diminution in the Executive’s title, authority, duties,
responsibilities or reporting responsibilities;
ii.A material diminution by the Company of the Executive’s annual base
compensation or total annual compensation opportunity then in effect, except a
material diminution generally affecting the members of the Company’s management;
iii.Any action or inaction by the Company that constitutes a material breach by
the Company of the terms of this Agreement; or
iv.A requirement that the Executive be based more than 50 miles from the offices
at which he was principally employed immediately prior to the date of
termination.


The parties acknowledge and agree that “Good Reason” shall not be deemed to have
occurred unless: (1) the Executive provides the Company with written notice that
he intends to terminate his employment hereunder for one of the Good Reason
grounds set forth in Section 4.b. within sixty (60) days of the initial
occurrence of such ground, with such notice containing a description of such
ground, (2) if such Good Reason ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (3) the Executive terminates his employment within
ninety-one (91) days from the date that such Good Reason ground first occurs.
For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of a Good Reason ground, and failure to adhere to
such conditions in the event of the occurrence of grounds that would otherwise
have constituted Good Reason had the conditions herein been satisfied shall not
disqualify the Executive from asserting and satisfying the conditions for Good
Reason for any subsequent occurrence that may constitute Good Reason.


c.Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause.” “Cause” shall mean:
i.The Executive’s commission of an act of fraud, dishonesty, breach of fiduciary
duty or misappropriation which may reasonably or does adversely affect the
Company;
ii.The Executive’s conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable opinion of the Company, affects the Executive’s ability to perform
the duties set forth in this Agreement and/or reflects negatively upon the
Company;
iii.Unauthorized disclosure by the Executive of the Company’s Confidential
Information, as defined in the Nondisclosure Agreement (as defined in Section 5
below), which results or could have been reasonably foreseen to result, in a
material financial loss to the Company;
iv.The Executive’s material breach of this Agreement or the Nondisclosure
Agreement or any other agreement with the Company; provided, that if such breach
is reasonably possible of being cured in
3



--------------------------------------------------------------------------------



the reasonable opinion of the Company, then the Executive will be given thirty
(30) days after written notice from the Company of such breach to cure such
breach; or
v.The Executive’s failure (which shall not include any Disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Board. If such failure or refusal is reasonably possible of being cured in the
reasonable opinion of the Company, then the Executive will be given thirty (30)
days after written notice from the Company of such failure or refusal to cure
such breach.


d.Termination in the Event of Death or Disability. The Agreement shall terminate
upon the Executive’s death or Disability, and the Executive’s employment with
the Company shall thereupon terminate. For purposes of the Agreement,
“Disability” is defined as any illness, injury, accident or condition of either
a physical or psychological nature as a result of which the Executive is unable
to perform the essential functions of his duties and responsibilities hereunder
for 120 days during any period of 365 consecutive calendar days or for any
consecutive 120-day period.


e.Effect of Termination.
i.If the Executive is terminated by the Company for Cause, or by the Executive
voluntarily other than for Good Reason, then the Executive will only be entitled
to payment when due of any unpaid base salary, expense reimbursements, and
vacation days accrued but unused prior to termination of employment.
ii.If the Executive’s employment is terminated by the Company other than for
Cause, or by the Company due to the Executive’s Disability, or by the Executive
for Good Reason (each of which will be deemed an involuntary termination), then
the Executive will be entitled to payment when due of any unpaid base salary,
any expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution of a separation
agreement and general release provided by the Company (including, at the
Company’s option, a non-competition obligation during any salary continuation
period and (at the Company’s option or as required by applicable law) a
revocation period of seven (7) business days) and expressly subject to the
conditions described in Section 4.e.vi. below, the following:
1)Continuation of the Executive’s base salary at the rate in effect as of the
day immediately preceding his date of termination for a twelve (12) month
period, payable in accordance with the Company’s regular payroll practices, less
applicable withholdings, commencing at the conclusion of the Review Period (as
described below), provided that the first installment of such payments shall
include all amounts which would have been paid during the period between the
Executive’s date of termination and the date of such first installment;
2)Payment of a pro-rata portion of the actual amount of the Executive’s Annual
Bonus based on actual performance determined under the terms of the Company’s
annual bonus program as then in effect, with such pro-rata portion calculated by
multiplying the actual amount of such bonus for the year in which such
termination occurs by a number: (x) the numerator of which is the number of days
during the fiscal year prior to termination in which Executive was employed by
the Company, and (y) the denominator of which is three hundred sixty five (365),
with such payment to be made after the determination of the bonus funding level
(but in no event later than March 15 of the calendar year following the year in
which the Executive’s termination occurs); provided that any Annual Bonus
granted by the Committee at the time of such termination but not yet paid shall
be paid in full; and
3)The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) twelve (12) months or (ii) until the Executive becomes
eligible for health insurance through another employer. After the shorter
period, the Executive will be responsible for premium payments for continuation
of such group health insurance coverage pursuant to the terms and conditions of
COBRA.
iii.If the Agreement is terminated because of the Executive’s death, the Company
shall pay to the estate of the Executive unpaid base salary, any Annual Bonus
(as calculated in the manner set forth in (ii)(b) above) granted by the
Committee but not yet paid, expense reimbursements, and vacation days
4



--------------------------------------------------------------------------------



accrued but unused prior to termination of employment which would otherwise have
been payable to the Executive up to the date of termination of his employment
because of death.
iv.In the event of a Change of Control (as defined below) occurs and, if within
one (1) year thereafter, the Executive’s employment is terminated by the Company
other than for Cause, or by the Company due to the Executive’s Disability, or by
the Executive for Good Reason (each of which will be deemed an involuntary
termination), then the Executive will be entitled to payment when due of any
unpaid base salary, any Annual Bonus granted by the Committee but not yet paid,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution of a separation
agreement and general release provided by the Company (including, at the
Company’s option, a non-competition obligation during any salary continuation
period and (at the Company’s option or as required by applicable law) a
revocation period of seven (7) business days) and expressly subject to the
conditions described in Section 4.e.vi. below, the following:
1)A lump sum payment equal to the sum of (i) one (1) year of the Executive’s
base salary at the rate in effect as of the day immediately preceding his date
of termination, less applicable withholdings, plus
(ii) the Executive’s target annual bonus for the year in which the termination
occurs, less applicable withholdings, payable at the conclusion of the Review
Period (as described below);
2)The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) one (1) year or (ii) until the Executive becomes eligible for
health insurance through another employer. After the shorter period, the
Executive will be responsible for premium payments for continuation of such
group health insurance coverage pursuant to the terms and conditions of COBRA;
and
3)Payment of a pro-rata portion of the target amount of the Executive’s Annual
Bonus, with such pro-rata portion calculated by multiplying the target amount of
such bonus for the year in which such termination occurs by a number: (x) the
numerator of which is the number of days during the fiscal year prior to
termination in which the Executive was employed by the Company, and (y) the
denominator of which is three hundred sixty five (365), with such payment to be
made at the conclusion of the Review Period (but in no event later than March 15
of the calendar year following the year in which the Executive’s termination
occurs).
v.In addition, in the event of a Change of Control, notwithstanding anything to
the contrary in any applicable option agreement or stock-based award agreement,
all time-based stock options and other time- based stock-based awards, including
restricted stock units, held by the Executive, to the extent unvested as of
immediately prior to the Change of Control shall immediately accelerate and
become fully exercisable or nonforfeitable immediately prior to the consummation
of the Change of Control.


For purposes of this Agreement, “Change of Control” means (A) the occurrence of
a merger or consolidation of the Company whether or not approved by the Board,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation which is in effect a financing transaction for the Company,
including, but not limited to, a reverse merger of the Company into a publicly
traded “shell” company, or (B) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, provided that, in any case, “Change of Control” shall
be in accordance with Regulation §1.409A-3(i)(5).
vi.Payment of the severance pay and benefits described in Section 4.e.ii. or
4.e.iv., as applicable, is expressly conditioned on the Executive’s execution
without revocation of the separation agreement and general release described
therein, within the time period prescribed in the separation agreement and
general release (which release shall include, at the Company’s option, a
non-competition obligation during any salary continuation period and (at the
Company’s option) a revocation period of seven (7)
5



--------------------------------------------------------------------------------



business days), and will commence immediately following a sixty (60) day period
following the effective date of the Executive’s separation from service from the
Company (the “Review Period”) (with the exception of the pro rata annual bonus
payment described in Section 4.e.ii.b., which shall be payable after the bonus
funding level is determined but in no event later than March 15 of the calendar
year following the year in which the Executive’s termination occurs). The
separation agreement and general release will be provided to the Executive on or
before the fifth (5th) day following such separation from service. If the
Executive fails or refuses to return such agreement within the Review Period,
the applicable severance payments and benefits will be forfeited. If the
Executive is eligible for the severance pay and benefits described in Section
4.e.ii., then he shall not be eligible for and shall not receive the severance
pay and benefits described in Section 4.e.iv. Similarly, if the Executive is
eligible for the severance pay and benefits described in Section 4.e.iv., then
he shall not be eligible for and shall not receive the severance pay and
benefits described in Section 4.e.ii.
vii.The rights and obligations set forth in Sections 3.e., 4.e., 6, and 10 and
the other terms and provisions contained in this Agreement that, by their sense
and context are intended to survive the expiration or earlier termination of
this Agreement shall continue to be binding upon the parties and their permitted
assignees, heirs and successors following such expiration or termination.


5.Nondisclosure, Non-Solicitation and Assignment Agreement. As a condition of
the Executive’s employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Executive agrees to continue to be
bound by the terms of the Nondisclosure, Non-Solicitation and Assignment
Agreement, entered into by the Executive as of 7/31/2020 (the “Nondisclosure
Agreement”). The Executive acknowledges that the Company would not offer him
employment or provide compensation and/or benefits set forth above if he was not
willing to be bound by the terms of such Nondisclosure Agreement.

6.Notice.
a.To the Company. The Executive will send all communications to the Company
relating to this Agreement in writing, addressed as follows (or in any other
manner the Company notifies him to use):




With a copy to:
Douglas M. Fambrough III, Ph.D. President and CEO Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue
Lexington, MA 02421


General Counsel
Dicerna Pharmaceuticals, Inc. 33 Hayden Avenue
Lexington, MA 02421
b.To the Executive. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing, at the
most recent address on file with the Company.


With a copy to:


William Fabbri, Esq.
Fabbri Law, LLC
40 Davis Avenue
Brookline, MA 02445


c.Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) one business days after being sent by overnight mail or delivery with
confirmation of delivery, in either case, addressed as required in this section.


6



--------------------------------------------------------------------------------



7.Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a Company officer duly
authorized by the Board and the Executive. A waiver of any conditions or
provisions of this Agreement in a given instance shall not be deemed a waiver of
such conditions or provisions at any other time in the future.


8.Choice of Law; Forum Selection. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles. Any claims or legal actions by one party against the other regarding
this Agreement shall be commenced and maintained exclusively in any state or
federal court located in the Commonwealth of Massachusetts, and the parties
hereby submit to the jurisdiction and venue of any such court.


9.Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and his estate, but the Executive may not assign or
pledge this Agreement or any rights arising under it. Without the Executive’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.


10.Taxes; Code Sections 409A and 280G.
a.The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.


b.If the benefits set forth in Section 4.e. of this Agreement constitute
“non-qualified deferred compensation” subject to Section 409A, then the
following conditions apply to the payment of such benefits:
i.Any termination of the Executive’s employment triggering payment of benefits
under Section 4.e. must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code, and Treas. Reg. §1.409A-1(h) before distribution
of such benefits can commence. To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Company at the time the Executive’s employment terminates), any benefits
payable under Section 4.e. that constitute non-qualified deferred compensation
under Section 409A shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section shall
not cause any forfeiture of benefits on the Executive’s part, but shall only act
as a delay until such time as a “separation from service” occurs.
ii.If the Executive is a “specified employee” (as that term is used in Section
409A and regulations and other guidance issued thereunder) on the date his
separation from service becomes effective, any benefits payable under Section
4.e. that constitute non-qualified deferred compensation subject to Section 409A
shall be delayed until the earlier of: (A) the business day following the
six-month anniversary of the date his separation from service becomes effective,
or (B) the date of the Executive’s death, but only to the extent necessary to
avoid the adverse tax consequences and penalties under Section 409A. On the
earlier of: (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, or (B) the Executive’s death, the
Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 4.e. and the balance of any
remaining amounts pursuant to Section 4.e.ii or 4.e.iv., as applicable.
iii.If any amount to be paid to the Executive pursuant to this Agreement is
“deferred compensation” subject to Section 409A, then each such payment which is
conditioned upon Executive’s execution of a release and which is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year, shall be paid or provided in the later of the two taxable
years.
iv.It is intended that each installment of the payments and benefits provided
under Section 4.e. shall be treated as a separate “payment” for purposes of
Section 409A.
v.Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
7



--------------------------------------------------------------------------------



c.Notwithstanding any other provision of this Agreement to the contrary, in the
event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A.


d.The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section409A.


e.If any payment or benefit the Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (whether under this Agreement or otherwise) (such payment or
benefit, for purposes of this section, a “Payment”) would: (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code; and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be either: (A) the full amount
of such Payment; or (B) such lesser amount as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. The Payments
will be reduced in the following order: (A) reduction of any cash severance
payments otherwise payable to the Executive that are exempt from Section 409A of
the Code;
(B) reduction of any other cash payments or benefits otherwise payable to the
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity awards that are exempt from Section 409A of the Code; (C) reduction
of any other payments or benefits otherwise payable to the Executive on a
pro-rata basis or such other manner that complies with Section 409A of the Code,
but excluding any payments attributable to any acceleration of vesting and
payments with respect to any equity awards that are exempt from Section 409A of
the Code; and (D) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.


11.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


12.Counterparts, Electronic Copies and Signatures. This Agreement may be
executed in one or more counterparts, whether in original ink or electronically
through DocuSign or similar application,  and by different Parties hereto on
separate counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  Facsimile
signatures and signatures delivered in PDF or the like, and delivered by
electronic mail shall be deemed as good as the original.


13.Entire Agreement; Prior Agreements. This Agreement, together with the
Nondisclosure, Non-Solicitation and Assignment Agreement referenced in Section 5
above and the letter Agreement between the Parties signed by executive on
7/31/2020 (which is incorporated by reference), constitute the entire agreement
among the parties with respect to the subject matter hereof and, unless
otherwise provided herein, supersedes all prior agreements, negotiations or
understandings, written or oral, in respect thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
8



--------------------------------------------------------------------------------



DICERNA PHARMACEUTICALS, INC.


Date: 7/24/2020     /s/ Douglas. M. Fambrough
    By: Douglas Fambrough III, Ph.D.
Its: President and CEO






SHREERAM ARADHYE, M.D.


Date: 7/31/2020     /s/ Shreeram Aradhye
    Shreeram Aradhye, M.D.


9

